United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                       January 7, 2005

                                                                Charles R. Fulbruge III
                                                                        Clerk
                               No. 04-30636
                             Summary Calendar



                       UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

                                   versus

                       CALVIN W. PENNYWELL, JR.,

                                                     Defendant-Appellant.



            Appeal from the United States District Court
                for the Western District of Louisiana
                       USDC No. 5:03-CR-50124-1


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

           Calvin W. Pennywell, Jr., entered a conditional guilty

plea to possession with intent to distribute five grams or more of

cocaine base, in violation of 21 U.S.C. § 841(a)(1), and possession

of firearms in relation to drug trafficking, in violation of

18 U.S.C. § 924(c)(1).      He now appeals the district court's denial

of his suppression motion.         He argues that the district court

erroneously determined that he voluntarily consented to entry by




     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
police into his residence, where they subsequently found firearms,

cash, and drugs.

          Voluntary consent to a search is an exception to the

general rule that warrantless searches are per se invalid.            See

Schneckloth v. Bustamonte, 412 U.S. 218, 219 (1973).      The Govern-

ment has the burden of proving by a preponderance of the evidence

that consent was given freely and voluntarily.       Id. at 222.   Such

a finding of fact is reviewed for clear error.       United States v.

Tompkins, 130 F.3d 117, 121 (5th Cir. 1997). “Voluntarily” means

not coerced by threat or force and not granted only in submission

to a claim of lawful authority.       Schneckloth, 412 U.S. at 233.

          Two police officers testified that Pennywell consented to

a request to enter and look around when officers knocked on his

door in response to a complaint about narcotics activity and

weapons at the residence.   Pennywell testified that he responded

negatively when police asked if they could enter. We conclude that

the district court’s finding of voluntary consent was not clearly

erroneous.   See Tompkins, 130 F.3d at 121; see also United States

v. Garza, 118 F.3d 278, 283 (5th Cir. 1997).

          AFFIRMED.




                                  2